       Case 1:20-po-05060-TJC Document 15 Filed 01/13/21 Page 1 of 1



              IN THE UNITED STATES MAGISTRATE COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

 UNITED STATES OF AMERICA,               PO-20-05060-BLG-TJC
                                         Violation No. 9509528
           Plaintiff,                    Location Code: M14

     vs.
                                         ORDER GRANTING MOTION TO
 HAROLD CLICK,                           DISMISS WITHOUT PREJUDICE

           Defendant.


     Based on motion of the United States and good cause appearing,

     IT IS ORDERED that the motion to dismiss (Doc. 14) Violation Notice

9509528 is GRANTED. This matter is dismissed without prejudice.

     IT IS FURTHERED ORDERED that the trial currently set for January 13,

2021 is VACATED.

     DATED this 12th day of January, 2021.

                                      __________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
